                                                            *Rec in P drive 8/28 rg
                                                                                FILED
                                                                             IN CLERK'S OFFICE
                                                                         U.S. DISTRICT COURT E.D.N.Y.|
                                                                         ★ AUG 2 7 2020 ★!
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                             BROOKLYN OFFICE
                                                               -X
ARLENE JOYCE FURFERO,                                           Civil Action No.
                                                                20-CV-2395(BMC)(LB)
                                             Plaintiff,
                                                                AFFIRMATION                         |
              -against-                                         OF MAILING OF
                                                                MAGISTRATE JUDGE
ST. JOHN'S UNIVERSITY,CONRADO "BOBBY"                           LOIS BLOOM'S ORDER
GEPMESAW,SIMON MOLLER,NOREAN SHARPE,                            TO DEFENDANTS                           ;
CHARLES CLARK,JOSEPH OLlVA,JOSHUA HURWIT,
NADA LLEWELLYN,KEATON WONG,MICHELLE
CADLE,and DANIELLE HAYNES,
                                                                                   ALiG 2 7 2020
                                              Defendants.
                                                               -X          PRO SE OFFICE
       I, A. JOYCE FURFERO,affirm the following statements to be true under the penalties of
peijuiy:


       1.     I am the pro se Plaintiff in this matter.

       2.     On or about June 8, 2020,1 received the official summons and complaint from the
Eastern District Court Pro Se Office to be served on the Defendants.


       3.     I gave copies of the Summons and Complaint to a process server to serve on the
Defendants.


       4.     The Defendants have been served.


       5.     In a separate mailing, I received an ORDER from United States Magistrate Judge
Lois Bloom.
                                                                                                    I



    6.      Magistrate Judge Bloom's ORDER says that I should include a copy of her                 '
ORDER with the Summonses and Complaints.

       7.   Having inadvertently failed to include Magistrate Judge Bloom's ORDER with
the Summonses and Complaints, I called the Pro Se Office and asked what I should do.

       8.     The Pro Se Clerk advised me to mail a copy of Magistrate Judge Bloom's                I
ORDER to each defendant and then to file an affirmation of mailing with the Court.

        9.     On Monday, August 24, 2020,1 put copies of Magistrate Judge Bloom's ORDER
into plain white envelops and mailed one to each of the 11 defendants at the business address ,
where s/he was served:
St. John's University
8000 Utopia Parkway
Jamaica,New York 11439

Dr. Conrado "Bobby" Gempesaw
St. John's University
Newman Hall 3^'' floor
8000 Utopia Parkway
Jamaica, New York 11439

Dr. Simon Moller
St. John's University
Newman Hall Room 240
8000 Utopia Parkway
Jamaica,New York 11439

Joseph Oliva, Esq.
St. John's University
Newman Hall, Room 218
8000 Utopia Parkway
Jamaica, New York 11439

Joshua Hurwit,Esq.
St. John's University
Newman Hall Room 217A
8000 Utopia Parkway
Jamaica, New York 11439

Dr. Norean Sharpe
St. John's University
Bent Hall 3*^^ floor
8000 Utopia Parkway
Jamaica, New York 11439

Dr. Charles Clark
St. John's University
Bent Hall Room 343
8000 Utopia Parkway
Jamaica, New York 11439

Nada Llewellyn, Esq.
St. John's University
Newman Hall Room 214
8000 Utopia Parkway
Jamaica, New York 11439
                    Keaton Wong
                    St. John's University
                    University Center
                    8000 Utopia Parkway
                    Jamaica, New York 11439

                    Danielle Haynes
                    St. John's University
                    University Center Rm C12
                    8000 Utopia Parkway
                    Jamaica, New York 11439

                     Michelle Cadle
                    St. John's University
                    University Center
                    8000 Utopia Parkway
                    Jamaica, New York 11439

    10.     Attached to my affirmation please find a copy of Magistrate Judge Bloom's
ORDER and the post office receipt as proof of my mailing.

Dated: New Rochelle, New York
       August 25,2020


                                                 A. Joyce Furfero, Pro Se Plaintiff
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                X
ARLENE JOYCE FURFERO,

                       Plaintiff,                                               ORDER
                                                                          20 CV 2395(BMC)(LB)
       -against-

ST. JOHN'S UNIVERSITY,CONRADO "BOBBY"
GEMPESAW,SIMON MOLLER,NOREAN SHARPE,
CHARLES CLARK,JOSEPH OLIVA,JOSHUA HURWIT,
NADA LLEWELLYN, KEATON WONG,MICHELLE
CADLE,and DANIELLE HAYNES,

                       Defendants.
                                                                X
BLOOM,United States Magistrate Judge:
       The Honorable Brian M.Cogan assigned this case to me for all pretrial purposes. Enclosed
is a copy of the "Individual Practices of Magistrate Judge Lois Bloom." Plaintiff and defendants,
alike,are required to follow these rules. Plaintiff is to provide a copy ofthis Order and the enclosed
rules to defendants along with the summons and complaint.
       Pro se plaintiff filed the complaint in this employment discrimination action on May 26,
2020, ECF No. I, and the summonses were issued the same day, ECF No. 2. Rule 4(m) of the
Federal Rules of Civil Procedure provides:
       If a defendant is not served within 90 days after the complaint is filed, the court-on
        motion or on its own after notice to the plaintiff — must dismiss the action without
        prejudice against that defendant or order that service be made within a specified time.
        But if the plaintiff shows good cause for the failure, the court must extend the time
       for service for an appropriate period.

Fed. R. Civ. P. 4(m). Plaintiff shall have 90 days from the date of this Order to serve defendants
and file proofofservice with the Court. Accordingly, if proper service is not made upon defendants
by September I, 2020, or if plaintiff fails to show good cause why such service has not been
effected by that date, it will be recommended that the Court should dismiss this action without
prejudice.
        Plaintiff is required to advise the Clerk of Court of any change of address. Failure to keep
the Court informed of plaintifPs current address means the Court will not know where to contact
plaintiff and may result in dismissal of her case. For information regarding court procedures,
plaintiff may contact the Pro Se Office at the United States Courthouse by calling(718)613-2665.
Consent for Electronic Service

        Plaintiff may choose to receive electronic notification of court issued filings in this civil
case. By registering for electronic notification plaintiff will be waiving the right to receive service
of court issued documents such as notices, decisions, opinions, memoranda & orders, orders,
judgments and appeal instructions in paper form by mail. Instead, plaintiff will be sent notices of
electronic filing via e-mail. Because plaintiff will be receiving court-issued documents only in
electronic form, plaintiff must maintain a valid email address and regularly check email. For more
information and for eligibility criteria, please review the enclosed "Instructions for Pro Se
Registration and Consent for Electronic Service of Orders and Notices Issued by the Court in Civil
Cases.'' If plaintiff is eligible and wishes to receive electronic notification of court issued
documents, plaintiff should complete the attached Registration and Consent form and return the
form to the Court.' Plaintiff is advised that even if she chooses to receive electronic notifications
in this action, she is still required to advise the Court of any change to her mailing address.
SO ORDERED.




                                                                                         /S/
                                                                        LOIS BLOOM
                                                                        United States Magistrate Judge

Dated: June 3, 2020
         Brooklyn. New York




' If plaintiff has more than one action pending before the Court, plaintiff must complete a separate Registration and
Consent form for each case in which plaintiff wants to receive electronic notifications. Additional copies ofthe form
are available on the Court's website: www.nyed.uscourts.gov/forms/all-forms/prose_forms.
                                                         2
         INDIVIDUAL PRACTICES OF MAGISTRATE JUDGE LOIS BLOOM

                                   United States District Court
                                  Eastern District of New York
                                     225 Cadman Plaza East
                                         Brooklyn, NY 11201
                                           718-613-2170


Unless otherwise ordered, matters before Magistrate Judge Bloom shall be conducted in
accordance with the following practices;

I. Communications with Chambers

A. Letters. Except as provided below, communications with Chambers shall be by letter, with
   copies simultaneously delivered to all parties. The Court will not consider any ex parte
   correspondence; in other words,the Court will not consider any correspondence which has not
   been served upon the opposing party.

   All letters from counsel shall be filed electronically. If a party's submission exceeds 25 pages,
   courtesy copies shall be served on the Court within 24-hours of electronic filing.

    Copies of correspondence between parties should not be sent to the Court.

B. Telephone Calls. Telephone calls to Chambers are permitted only in emergency situations
   requiring immediate attention,such as when a ruling is needed during the course ofa deposition
   where all parties are on the line. Adjournment requests shall not be made telephonically.

    For case related questions including deadlines and confirmation of conference dates, counsel
    shall review the docket sheet. Counsel may call (718) 613-2610 for Electronic Case Filing
   (ECF)assistance if required.

C. Faxes. Faxes to Chambers are not permitted without prior authorization.


2. ECF


A. Pro se parties are automatically exempt from mandatory electronic filing. However, parties
   represented by counsel in pro se cases must file all submissions electronically and mail the
    submission to the pro se litigant.

B. Attorneys shall register to receive ECF notifications before filing any letters or motions and
   shall file a notice of appearance prior to appearing in Court. Refer to Local Rule 5.2 for
    further instruction.


C. Parties should not send hard copies or courtesy copies to Chambers unless requested to do so.




                                                                                        Rev. Il/14/20l7i
3. Requests for Adjournments or Extensions of Time

Parties must contact each other before making any request for an adjournment to the Court, even
where one party appears pro se. All requests for adjournments or extensions of time must be
received in writing at least 48 hours before the scheduled conference or relevant deadline and must
state: the original date of the conference or deadline; the reason for the request; the number of
previous requests for an adjournment or extension; whether previous requests were granted or
denied; and whether the opposing party consents to the request(and, if not, the reasons given by
the opposing party for refusing to consent). If the requested adjournment or extension affects any
other scheduled dates, the party must propose a revised schedule. For parties represented by
counsel, the letter request should be filed under"MOTION"on the ECF list of civil events.

4. Conferences


When both parties are represented, counsel shall meet to discuss the case at least 14 days before
an initial conference is held. Counsel for both sides shall discuss the basis for their claims and
defenses, the possibility for a prompt settlement, and a proposed discovery plan. Counsel shall
reference the Rule 26(f) Meeting Report (https://www.nyed.uscourts.gov/content/magistrate-
judge-lois-bloom) and submit a joint report to the Court by ECF seven (7)days before the initial
conference.


Counsel and pro se litigants alike shall timely appear for all pre-trial conferences. They shall be
prepared to discuss the case, including possible settlement, and to schedule further proceedings.

5. Motions


A. Discovery Motions: Discovery motions may be made by letter motion, pursuant to Local Civil
   Rules 37.1 and 37.3, and filed electronically as a "MOTION." No pre-motion conference is
   required. Such letter motions may not exceed three pages in length, exclusive of attachments.
   The nonmoving party shall file a response, not exceeding three pages in length exclusive of
   attachments, within three business days of receipt of the letter motion. Replies are not
   permitted on letter motions. Parties must make a good faith effort, pursuant to Local Civil Rule
   26.5. to re.solve disputes, including contacting the other side, before making a discovery
    motion. Courtesy copies must be submitted to the Court on any submission over 25 pages.

B. Dispositive Motions: Dispositive motions, such as motions to dismiss and motions for
   summary judgment, must be made to the presiding district courtjudge, in accordance with his
    or her individual rules, unless the parties have consented to the Magistrate Judge for all
    purposes in accordance with 28 U.S.C.§ 636(c)(1).

C. Motions Implicating Fed. R. App. P. 4(a)(4)(A) or Similar Time-Limiting Rules: If any
   party concludes in good faith that delaying the filing of a motion, in order to comply with any
   aspect ofthese individual practices, will deprive the party ofa substantive right, the party may
   file the motion within the time required by the Federal Rules of Civil and/or Appellate
    Procedure, together with an explanation of the basis for the conclusion.




                                                                                       Rev. 1 1/14/2017
6. Deposition Disputes

When a dispute arises during a deposition that the parties cannot resolve themselves despite their
efforts, the parties shall contact the Court immediately by telephone. If the Court is unable to'
immediately come on the line, the parties shall have the court reporter mark the transcript where
the dispute arose and the parties should move on to other issues in the deposition until such time
as the Court can call back to address the dispute. The parties shall not discontinue the deposition.

7. Interpreter Services

Interpreter services are not provided by the Court in civil cases, except where American Sign
Language interpretation is required. If a party speaks a language other than English, the party
must arrange to conduct his/her case in English. If a non-English speaking party represented by an
attorney is ordered to appear for a court conference, he/she must bring a professional interpreter if
translation services are needed. A pro se party may bring an English-speaking friend or family
member to court conferences. However, persons acting as interpreters must translate exactly what
is said; they may not advocate for the party.

8. Change of Address

Parties shall notify the Court if their current address and telephone number changes. If a party
changes address, he/she shall immediately notify the Court and the opposing party in writing. If a
party fails to keep the Court apprised of his/her current address,the case may be dismissed.

9. Joint Pre-Trial Orders in Civil Cases

In civil cases to be tried before Judge Bloom on consent, the parties shall prepare and file a
proposed Joint Pre-Trial Order("JPTO")within sixty(60)days after the discovery deadline, unless
otherwise ordered by the Court. The JPTO shall include:

    i. The full caption ofthe action.

    ii. The names and addresses (including firm names, telephone, fax numbers and e-mail
        addresses) of counsel who will try the case.

    iii. A brief statement by plaintiff as to the basis of subject matter jurisdiction and a brief
         statement by each other party as to the presence or absence of subject matter jurisdiction.
        Such statements shall include citations to all statutes relied on and relevant facts as to
        citizenship and jurisdictional amount.

    iv. A brief summary by each party of the claims and defenses that party has asserted that
        remain to be tried, without recital of evidentiary matter, but including citations to all
        statutes relied on.




                                                                                         Rev. 11/14/2017
   V. A statement by each party as to whether the case is to be tried with or without a jury, and
      the number of trial days needed. Any stipulations or agreed statements of fact or law by
      the parties.

   vi. A list of the names and addresses of all witnesses, including possible witnesses who will
       be called only for impeachment or rebuttal purposes and so designated together with a brief
       narrative statement of the expected testimony of each witness. Only listed witnesses will
       be permitted to testify except when prompt notice has been given and good cause shown. |
   vii. A designation by each party of those portions of any deposition testimony to be offered in
       its case in chief, with any cross-designations and objections by any other party.

   viii. A list by each party of exhibits to be offered in its case in chief. Parties are expected to
       resolve all issues of authenticity, chain of custody, and related grounds before trial.
   ix. All exhibits must be pre-marked for trial and exchanged with the other parties at least ten
       days before trial, or sooner ifso directed by the Court. Exhibits should be placed in binders
       with tabs, and two copies must be provided to the Court.

   X. Motions in limine, including but not limited to motions regarding Daubert or privilege
       contentions, must be identified and briefly summarized in the pretrial order.

10. Filings Prior to Trial in Civil Cases

Unless otherwise ordered by the Court, the parties shall file the following at least 25 days before
the date that trial is scheduled to begin:

    i. Motions addressing any evidentiary or other issues which should be resolved in limine,
            a. Any opposition shall be due seven days after the motion is filed.
            b. Any reply shall be due three days after the opposition is filed.
            c. Thus, any motions in limine shall be fully-briefed at least 15 days before trial.
    ii. By claim, a detailed statement regarding damages and other relief sought;
    iii. Requests to charge and proposed voir-dire questions. Routine questions are not necessary.
        Requests to charge should be limited to the elements of the claims, the damages sought,
        and defenses; and

    iv. If a party believes it would be useful, a pre-trial memorandum.




                                                                                           Rev, 11/14/2017
                                                         First-Class Mai 16       1
                                                         Letter
                                                             Jamaica. NY 11439
                                                             Height:0 Lb 1.20 Oz
                                                             Estimated Delivery Date
                                                             Thursday 08/27/2020
                                                         Total

                                                         First-Class Mal l®       1
                       HEATHCOTE                         Letter
                 1112 WILMOT RD                              Jamaica. NY       11439
            SCARSDALE. NY 10583-6860                         Weight:0 Lb 1.20 Oz
                  (800)275-8777                              Estimated Delivery Date
08/24/2020                                    04:57 PM       Thursday 08/27/2020
                                                         Total
Product                   Qty           Uni
                                       Pri(              First-Class Mail®          1
First-Class Mai 1®        1                              Letter
Letter                                                       Jamaica, NY 11439
    Jamaica. NY        11439                                 Weight:0 Lb 1.20 Oz
    Helght:0 Lb 1.20 02                                      Estimated Delivery Date
    Estimated Delivery Date                                  Thursday 08/27/2020
    Thursday 08/27/2020                                  Total
Total

Flrst-Class Mai 1®         1                              Grand Total:
Letter
     Janaica, NY 11439
     WeightiO Lb 1.20 Oz
     Estimated Delivery Date                              Credit Card Remitd
     Thursday 08/27/2020                                         Card Name;Discover
 Total                                                           Account #:XXXXXXXXXXXX0581
                                                                 Approval #:02428R
 Flrst-Class Mail®         1                                     Transaction 11:971
    "tor*                                                        AID:A0000001523010
     Jamaica. NY       11439                                     AL:Discover
      Weight:0 Lb 1.20 Oz                                        PIN:Not Required
     Estimated Delivery Date
      Thursday 08/27/2020
 Total

 First-Class Mai 1®           1                           **************************************
 Letter                                                          Due to limited transportation
        Jamaica, NY 11439                                          availability as a result of
        Weight:0 Lb 1.20 Oz                                        nationwide COVID-19 inpacts
        Estimated Delivery Date                                package delivery times may be
        Thursday 08/27/2020                                  extended. Priority Mail Express®
 Total                                                              service will not change.
                                                          **************************************
 First-Class Mai 1®            1
 Letter                                                   In a hurry? Self-service kiosks offer
         Jamaica. NY 11439                                 quick and easy check-out. Any Retai l
         Weight:0 Lb 1.20 Oz                               Associate can show you how.
         Estimated Delivery Date
         Thursday 08/27/2020                                             Preview your Mail
  Total                                                                 Track your Packages
                                                                        Sign up for FREE 9
  First-Class Mail®            1                                     www.i nformeddeli very.com
  Letter
         Jamaica. NY    11439
         Weight;0 Lb 1.20 Oz                               All sales final on stamps and postage.
         Estimated Delivery Date                            Refunds for guaranteed services only
         Thursday 08/27/2020                                       Thank you for your business.
  Total
                                                                     HELP US SERVE YOU BETTER
  Flrst-Class Mail®               1
  Letter                                                             TELL US ABOUT YOUR RECENT
         Jamaica, NY     11439                                           POSTAL EXPERIENCE
         Weight:0 Lb 1.20 Oz
         Estimated Delivery Date                                                Go to:
         Thursday 08/27/2020                                     https://postalexperi ence.com/Pos
  Total
                                                                 840-5105-0056-003-00034-45147-02
  First-Class Mail®               1
   Letter                                                             or scan this code with
          Jamaica, NY 11439                                             your mobile device:
          Weight:0 Lb 1.20 Oz
          Estimated Delivery Date
          Thursday 08/27/2020
   Total

   First-Class Mall®               1
   Letter
                                                                                                                               -US.POSTAytrn,:^
      PRESS FIRMLY TO SEAL                                            O"                            PRESS.
                                                                                                                                AWOUt«iT
                                                        PSC*G11Mie
                                                                                                                                  $7.75
                                                                                                                1020   1120t
                                                                                                                                                      cn
                                                                                                                                                      ®_ "CI
                  UNITED STATES                                                                                                                       c w
                                                                                                                                                        i
                                                               PRIORITY                                                                               O
                                                                                                                                                      ^
                                                                                                                                                      ra M
                                                                                                                                                         S
                                                                                                                                                             OT
                 POSTAL SERVICE                                        MAIL
                                                                                                                                                      03
                                                                                                                                                      n =
                                                                                                                                                      2 <
                                                                                                                                                      ^o
                                                                                                                                                      ^ Qi
                                                                                                                                                       o o
                                                                                                                                                      •c CO
■ Expected delivery date specified for domestic use                                                                                                   Q. ^
                                                                                                                                                      ra     --
■ Most domestic shipments include up to $50 of insurance (restrictions apply                                                                          ®= s
                                                                                                                                                      4 '£
                                                                                                                                                      2  03
■ USPS Tracking® included for domestic and many internati                           n^^ons.
■ Limited international insurance.**                                                                                                                  ^S.
                                                                                                                                                       CT)    .
                                                                                                                                                      .E W)
                                                                                                                                                      ■g =)
■ When used internationally, a customs declaration form is retired.                                                                                    8®
                                                                                                                                                       ® 37
                                                                                                                                                       v> Q.
*lnsurance does not cover certain Items. For i                       lusions seen                                                                      3 UJ
Domestic Mail Manual at http://pe.usps.com.                                                                                                            ^     ro
** See International Mail Manual at http:l/pe.L                      limitations of coverage.
                                                                                                                                                      .2 2J
                                                                                                                                                       o
                                                                                                                                                       w     o
                                                        c                                                                                             T3 1!;
                                                        CO                                                               TO:                          « g
                                                  (£>   no                                                                                             g.a
                                                  Ol
                                                  0     CO                                                                                             a <t>
                                                  01
                                                        H                                                    /^TTAi:
FLAT RATE ENVE                                          73
                                                        >
ONE RATE ■ ANY WEIGHT                                   O
                                                                                                             ^/UTei^              7-c^r-               2 c9
                                                                                                                                                             Si
                                                                                                             2^1               pL/ti/t                CO ^
TRACKED■INSU                                                         chedule free Package Pickup,
                                                                        scan the QR code.
                                                                                                                                                       O     O
                                                                                                                                                       It
                                                                                                                                                       a ra
                                                        00                                                                                             2 E
                                                        m
                                                        73
         PS00001000014
                                                                       USPS.COM/PICKUP                  L                                         J
